UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2113



JOE L. SPARKS,

                                                        Petitioner,

          versus


CLINCHFIELD COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(96-486-BLA)


Submitted:   May 19, 1998                  Decided:   July 16, 1998


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe L. Sparks, Appellant Pro Se.      Timothy Ward Gresham, PENN,
STUART, ESKRIDGE & JONES, Abingdon, Virginia; Cathryn Celeste Helm,
Christian P. Barber, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joe L. Sparks seeks review of the Benefits Review Board’s de-

cision and order affirming the administrative law judge’s denial of

black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 1997). Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error. Accordingly, we affirm on the reasoning of the Board.

Sparks v. Clinchfield Coal Co., BRB No. 96-486-BLA, (B.R.B. July

23, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2